Title: To Thomas Jefferson from Albert Gallatin, 25 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     25th July
                  
                  The enclosed is the rough draft of a circular to the Collectors & is intended to correct several abuses which have crept in many ports. But it is submitted for the purpose of ascertaining whether it is proper to take this opportunity of communicating the sentiments expressed in the two last paragraphs marked #. In the first it is only intended to let them know that it is expected that they will, although federal, divide the offices in their nomination & which in the large ports are really numerous influential & sometimes lucrative. And it is supposed that there is no danger in avowing the sentiment that even at present so far as respects subordinate officers talent & integrity are to be the only qualifications for office.—In the second paragraph, the idea intended to be conveyed is that an electioneering collector is commonly a bad officer as it relates to his official duties (which I do sincerely believe to be true) & that the principle of a corrupting official influence is rejected by the present Administration in its own support & will not be forgiven when exercised against itself.
                  If it is thought better not to touch the subject let both paragraphs be erased, as the first is introduced only as introductory to the other.
                  If it is thought proper to express at present & in this communication those or similar sentiments, it is my wish that the two paragraphs be modified & corrected both as to sense & style.
                  With respect
                  
                     
                        Albert Gallatin
                     
                  
               